Exhibit 10.1

 

LIMITED CONSENT AND AMENDMENT

 

THIS LIMITED CONSENT AND AMENDMENT (the “Consent”), effective as of the 15th day
of March, 2013, is entered into by and among SANCHEZ ENERGY CORPORATION
(“Sanchez”), SEP HOLDINGS III, LLC and SN MARQUIS LLC (each, including Sanchez,
a “Borrower” and collectively, the “Borrowers”), the Lenders party hereto (the
“Lenders”) and CAPITAL ONE, NATIONAL ASSOCIATION, as Administrative Agent for
the Lenders (in such capacity, together with its successors in such capacity,
the “Administrative Agent”).

 

RECITALS

 

WHEREAS, the Borrowers, the Lenders and the Administrative Agent entered into
that certain Credit Agreement dated as of November 15, 2012 (as amended,
restated, supplemented or modified from time to time, the “Credit Agreement”);
and

 

WHEREAS, the Borrowers have advised the Administrative Agent and the Lenders
that Sanchez is negotiating to acquire certain oil and gas properties from an
international energy company and intends to enter into a purchase and sale
agreement with respect thereto (such purchase and sale agreement is hereinafter
referred to as the “PSA”) and has shared with the lenders a recent draft of such
PSA; and

 

WHEREAS, in order to consummate the acquisition contemplated by the PSA (the
“Acquisition”), (a) Sanchez intends to issue shares of a new series of Preferred
Stock, par value $0.01, to be issued pursuant to a certificate of designations
with respect to Convertible Perpetual Preferred Stock, Series B of Sanchez to be
filed on or before March 31, 2013, resulting in aggregate gross proceeds to
Sanchez no greater than $250,000,000 and with a dividend rate no greater than
7.0% per annum (the “Series B Preferred Stock Transaction”), (b) Sanchez may
create a directly or indirectly wholly-owned Subsidiary (the “Acquisition
Subsidiary”) and transfer to it Sanchez’s rights and obligations under the PSA,
(c) either Sanchez or the Acquisition Subsidiary, as applicable, will post a
performance deposit in an amount up to $13,250,000 (the “Performance Deposit”)
in accordance with the PSA and (d) if Sanchez transfers to the Acquisition
Subsidiary Sanchez’s rights and obligations under the PSA, then Sanchez may be
required to enter into a guarantee of all of the obligations of the Acquisition
Subsidiary as buyer under the PSA (the “Acquisition Subsidiary Buyer Obligations
Guaranty”); and

 

WHEREAS, the Borrowers have requested that the Administrative Agent and the
Lenders acknowledge Sanchez’s execution of the PSA and certain matters in
connection therewith and consent to the Series B Preferred Stock Transaction and
certain matters pertaining to the Acquisition and amend the Credit Agreement in
connection therewith and the Administrative Agent and Lenders signatory hereto
are willing to consent thereto and amend the Credit Agreement in connection
therewith on the  terms and conditions contained in this Consent.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants set
forth in this Consent, the Borrowers, the Lenders and the Administrative Agent
agree as follows:

 

1

--------------------------------------------------------------------------------


 

1.                                       Defined Terms.  Unless otherwise
defined herein, capitalized terms used herein have the meanings assigned to them
in the Credit Agreement.

 

2.                                       Acknowledgements Regarding the PSA. 
Subject to the terms and conditions set forth herein, the Administrative Agent
and the Lenders signatory hereto hereby acknowledge that (a) Sanchez may enter
into the PSA, (b) Sanchez or any Subsidiary may, subject to compliance by the
Borrowers and any such Subsidiary with Section 8.16 and Section 9.05 of the
Agreement, create, capitalize and make Investments in the Acquisition
Subsidiary, who shall be a Restricted Subsidiary, and may transfer the PSA to
the Acquisition Subsidiary, and (c) the posting by Sanchez or the Acquisition
Subsidiary of the Performance Deposit pursuant to the PSA is permitted under
Section 9.05(g) of the Credit Agreement.

 

3.                                       Limited Consent and Amendment. 
(a) Subject to the terms and conditions set forth herein, the Administrative
Agent and the Lenders signatory hereto hereby consent to the Series B Preferred
Stock Transaction, the posting of the Performance Deposit by Sanchez or the
Acquisition Subsidiary, as applicable, and the granting by Sanchez of the
Acquisition Subsidiary Buyer Obligations Guaranty.

 

(b)                                 The Credit Agreement is hereby amended as
follows:

 

(i)                                     The defined term “Permitted Preferred
Stock Distributions” in Section 1.02 of the Credit Agreement is hereby deleted
and the following is substituted therefor:

 

“Permitted Preferred Stock Distributions” means dividends to holders of the
Preferred Stock to the extent described and provided for by (a) that certain
Certificate of Designations of 4.875% Convertible Perpetual Preferred Stock,
Series A of Sanchez dated September 17, 2012 and (b) a certificate of
designations with respect to Convertible Perpetual Preferred Stock, Series B of
Sanchez to be filed on or before March 31, 2013.

 

(ii)                                  The defined term “Preferred Stock” in
Section 1.02 of the Credit Agreement is hereby deleted and the following is
substituted therefor:

 

“Preferred Stock” means collectively, (a) the shares of the series of Sanchez’
preferred stock, par value $0.01, issued pursuant to that certain Certificate of
Designations of 4.875% Convertible Perpetual Preferred Stock, Series A of
Sanchez dated September 17, 2012 and (b) the shares of the series of Sanchez’
preferred stock, par value $0.01, issued pursuant to a certificate of
designations with respect to Convertible Perpetual Preferred Stock, Series B of
Sanchez to be filed on or before March 31, 2013.

 

4.                                       Ratification.  The Borrowers hereby
ratify all of their respective Obligations under the Credit Agreement and each
of the Loan Documents to which it is a party, and agree and acknowledge that the
Credit Agreement and each of the Loan Documents to which it is a party are and
shall continue to be in full force and effect. Nothing in this Consent
extinguishes, novates or releases any right, claim, lien, security interest or
entitlement of any of the Lenders or the Administrative Agent created by or
contained in any of such documents nor are the

 

2

--------------------------------------------------------------------------------


 

Borrowers released from any covenant, warranty or obligation created by or
contained herein or therein.

 

5.                                       Conditions to Effectiveness.  This
Consent shall be effective upon its execution and delivery by the Administrative
Agent and the Lenders.

 

6.                                       Counterparts.  This Consent may be
signed in any number of counterparts, which may be delivered in original or
facsimile form each of which shall be construed as an original, but all of which
together shall constitute one and the same instrument.

 

7.                                       Governing Law.  This Consent shall be
governed by, and construed in accordance with the laws of the State of Texas
without regard to any choice-of-law provisions that would require the
application of the law of another jurisdiction.

 

8.                                       Continuing Effect of the Credit
Agreement. This Consent shall not constitute a waiver of any provision not
expressly referred to herein and shall not be construed as a consent to any
action on the part of the Borrowers that would require a waiver or consent of
the Lenders or an amendment or modification to any term of the Loan Documents
except as expressly stated herein. Except as expressly modified hereby, the
provisions of the Credit Agreement and the Loan Documents are and shall remain
in full force and effect.

 

[Signature Pages Follow]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Consent to be executed
by their respective officers thereunto duly authorized as of the date first
above written.

 

 

 

BORROWERS:

 

 

 

SANCHEZ ENERGY CORPORATION,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Michael G. Long

 

Name:

Michael G. Long

 

Title:

Senior Vice President – Chief Financial Officer

 

 

 

 

 

SEP HOLDINGS III, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Michael G. Long

 

Name:

Michael G. Long

 

Title:

Senior Vice President – Chief Financial Officer

 

 

 

 

 

SN MARQUIS LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Michael G. Long

 

Name:

Michael G. Long

 

Title:

Senior Vice President – Chief Financial Officer

 

Signature Page to Limited Consent

 

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT AND LENDER:

 

 

 

 

 

CAPITAL ONE, NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Michael Higgins

 

Name:

Michael Higgins

 

Title:

Vice President

 

Signature Page to Limited Consent

 

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

 

 

MACQUARIE BANK LIMITED

 

 

 

 

 

By:

/s/ Christian Coulter

 

Name:

Christian Coulter

 

Title:

Division Director

 

 

 

 

 

 

 

By:

/s/ Andrew Mitchell

 

Name:

Andrew Mitchell

 

Title:

Associate Director

 

 

 

 

 

POA Ref: # 938 dated 22 November 2012 expiry 30 November 2014, signed in London

 

Signature Page to Limited Consent

 

--------------------------------------------------------------------------------